Exhibit 10.3




FORM OF SPONSORS' VOTING AND SUPPORT AGREEMENT

This SPONSORS' VOTING AND SUPPORT AGREEMENT, dated as of July 28, 2009 (this
“Agreement”), is by and among Staton Bell Blank Check LLC ("SBBC"), each other
party that executed this Agreement and is designated as a sponsor on the
signature page hereto (each a “Sponsor” and, together with SBBC, the
“Sponsors”), Enterprise Acquisition Corp. (the “Company ”), ARMOUR Residential
REIT, Inc. (“Parent ”), ARMOUR Merger Corp. (“ Merger Sub ”), and ARMOUR
Residential Management LLC (the “Manager ”).  Capitalized terms used but not
defined herein have the meanings set forth in the Merger Agreement (as defined
below).

WHEREAS, on the date hereof, the Company, Parent and Merger Sub propose to enter
into a merger agreement (the “Merger Agreement”) pursuant to which Merger Sub
will be merged with and into the Company and each issued and outstanding share
of common stock of the Company (the “Shares”) will be converted into the right
to receive a certain number of fully paid and nonassessable shares of common
stock of Parent upon the terms and subject to the conditions set forth in the
Merger Agreement (the “Merger”);

WHEREAS, as a condition to Parent’s and Merger Sub’s willingness to enter into
the Merger Agreement, Parent and Merger Sub have requested that the Company and
Sponsors enter into this Agreement pursuant to which Sponsors agree to vote any
Shares acquired after the initial public offering (“IPO”) of the Company
(“Post-IPO Shares ”) in favor of the Merger at the Company Stockholders Meeting
(as defined below);

WHEREAS, in connection with the Merger, the Company is seeking an agreement
substantially in the form attached hereto as Exhibit B (the “Warrant Agreement
Amendment ”) to amend the Warrant Agreement, made as of November 7, 2007 (the
“Warrant Agreement”), between the Company and Continental Stock Transfer & Trust
Company (the “Warrant Agent ”) to, among other things, increase the exercise
price and duration of the Company’s warrants (the “Warrants”);

WHEREAS, Section 9.8 of the Warrant Agreement requires the written consent of
the registered holders of a majority of the then-outstanding Warrants to amend
the Warrant Agreement;

WHEREAS, as a condition to Parent’s and Merger Sub’s willingness to enter into
the Merger Agreement, Parent and Merger Sub have requested that the Company and
Sponsors enter into this Agreement pursuant to which each Sponsor, to the extent
it holds any Warrants, agrees to vote in favor of the Warrant Agreement
Amendment at the Company Warrantholders Meeting (as defined below) or give its
written consent thereto, as the case may be;

WHEREAS, each Sponsor is the record and beneficial owner of, and has the right
to vote and dispose of, (i) that number of Shares (such Shares, together with
any other Shares of the Company beneficially owned or acquired by such Sponsor
after the date hereof whether acquired directly or indirectly, being
collectively referred to herein with respect to such Sponsor as “Sponsor
Shares”), if any, and (ii) that number of Warrants (such Warrants, together with
any other Warrants of the Company beneficially owned or acquired by such Sponsor
after the date hereof whether acquired directly or indirectly, being
collectively referred to herein with respect to such Sponsor as “Sponsor
Warrants”), if any, set forth opposite such Sponsor’s name on Exhibit A  hereto;

WHEREAS, as a condition to Parent’s and Merger Sub’s willingness to enter into
the Merger Agreement, Parent and Merger Sub have also requested that the Company
and Sponsors enter into this Agreement pursuant to which each Sponsor agrees to
certain transfer restrictions with respect to its Shares and/or Warrants and to
the cancellation of its Cancellation Securities (as defined below), if any, at
or prior to the Closing Date; and

WHEREAS, Sponsors desire Parent, Merger Sub and the Company to enter into the
Merger Agreement and Sponsors desire the Company and the Warrant Agent to enter
into the Warrant Agreement Amendment.

NOW, THEREFORE, in consideration of the promises and the representations,
warranties and agreements contained herein and for good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties agree as follows:





1




--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. For purposes of this Agreement, the following terms
have the following meanings:

"Acquisition Proposal" shall have the meaning set forth in Section 2.1(a).

“Agreement” shall have the meaning set forth in the Recitals.

“Cancellation Securities” shall have the meaning set forth in Section 4.1.

“Company” shall have the meaning set forth in the Recitals.

“Escrow Agreement” means that Stock Escrow Agreement dated November 7, 2007
between the Company, the Sponsors, and Continental Stock Transfer & Trust
Company, as escrow agent (the “ Escrow Agent ”).

“Expiration Date” means the earlier of (i) the Closing Date and (ii) the
termination of the Merger Agreement in accordance with its terms.

“Manager” shall have the meaning set forth in the Recitals.

“Merger Agreement” shall have the meaning set forth in the Recitals.

“Merger Sub” shall have the meaning set forth in the Recitals.

“Parent” shall have the meaning set forth in the Recitals.

“Post-IPO Shares” shall have the meaning set forth in the Recitals.

"SBBC" shall have the meaning set forth in the Recitals.

"Shares" shall have the meaning set forth in the Recitals.

“Sponsors” shall have the meaning set forth in the Recitals.

“Sponsor Shares” shall have the meaning set forth in the Recitals.

“Sponsor Warrants” shall have the meaning set forth in the Recitals.

“Sub-Management Agreement” shall have the meaning set forth in Section 4.2.

“Warrant Agent” shall have the meaning set forth in the Recitals.

“Warrant Agreement” shall have the meaning set forth in the Recitals.

“Warrant Agreement Amendment” shall have the meaning set forth in the Recitals.

“Warrants” shall have the meaning set forth in the Recitals.

Section 1.2 Gender. For the purposes of this Agreement, the words “it,” “its” or
“itself” shall be interpreted to include the masculine, feminine and corporate,
other entity or trust form.

ARTICLE II

COVENANTS TO SUPPORT THE MERGER

Section 2.1 Voting of Sponsor Securities.

(a) Each Sponsor, to the extent it holds Post-IPO Shares, hereby agrees that
from and after the date hereof until the earlier of (i) receipt of the Company
Stockholder Approval and (ii) the termination of the Merger Agreement in
accordance with its terms, at any Company Stockholders Meeting, or in connection
with any written consent of the Company’s stockholders, Sponsors will (A) appear
at such Company Stockholders Meeting or otherwise cause such Post-IPO Shares, if
any, to be counted as present for purposes of calculating a quorum and





2




--------------------------------------------------------------------------------

(B) vote or cause to be voted (including by written consent, if applicable) all
of its Post-IPO Shares, if any, (1) for approval and adoption of the Merger
Agreement and the transactions contemplated by the Merger Agreement (without
regard to any Change in Recommendation); (2) against any Acquisition Proposal
(as defined in the Merger Agreement), without regard to the terms of such
Acquisition Proposal, and any other transaction, proposal, agreement or action
made in opposition to adoption of the Merger Agreement or in competition or
inconsistent with the Merger and the other transactions contemplated by the
Merger Agreement; (3) against any other action that is intended to or could
prevent, impede, or, in any material respect, interfere with or delay the
transactions contemplated by the Merger Agreement; and (4) in favor of any other
matter approved by Parent or Merger Sub that is related to the consummation of
the transactions contemplated by the Merger Agreement.

(b) Each Sponsor, to the extent it holds any Sponsor Warrants, hereby agrees
that from and after the date hereof until the earlier of (i) receipt of the
Company Stockholder Approval or (ii) the termination of the Merger Agreement in
accordance with its terms, in connection with any Company Warrantholders Meeting
or request for written consent at or through which proxies or written consents
of the Company’s Warrantholders are solicited to approve and adopt the Warrant
Agreement Amendment, will execute and deliver to the Company a proxy or written
consent, as applicable, with respect to such Sponsor’s Sponsor Warrants, if any,
in favor of the Warrant Agreement Amendment.

Section 2.2 No Restraint on Officer or Director Action. The agreements set forth
herein shall in no way restrict any director or officer in the exercise of its
fiduciary duties as a director or officer of the Company. Each Sponsor has
executed this Agreement solely in its capacity as the beneficial owner of
Sponsor Shares and/or Sponsor Warrants and no action taken by any such director
or officer solely in such Person’s capacity as a director or officer of the
Company shall be deemed to constitute a breach of any provision of this
Agreement.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Section 3.1 Representations and Warranties of Sponsors. Each Sponsor hereby
represents and warrants to the Company, Parent, Merger Sub and the Manager as
follows:

(a) Such Sponsor has all requisite legal capacity or other power and authority
to execute and deliver this Agreement and to consummate the transactions
contemplated hereby.  To the extent such Sponsor is not a natural person, such
Sponsor is duly formed, validly existing and in good standing in the
jurisdiction of its formation. The execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby has been
duly authorized by such Sponsor. This Agreement has been duly executed and
delivered by such Sponsor and, assuming this Agreement constitutes a valid and
binding obligation of the Company and the other parties hereto, constitutes a
valid and binding obligation of such Sponsor enforceable against such Sponsor in
accordance with its terms, except that (i) such enforcement may be subject to
bankruptcy, insolvency, reorganization, moratorium, or other similar laws now or
hereafter in effect, and (ii) the remedy of specific performance and injunctive
and other forms of equitable relief may be subject to equitable defenses and to
the discretion of the court before which any proceeding therefor may be brought.
Except for such informational filings with the Securities and Exchange
Commission as may be necessary under the Exchange Act, neither the execution,
delivery or performance of this Agreement by such Sponsor nor the consummation
by such Sponsor of the transactions contemplated hereby will: (i) require such
Sponsor to make any filing with, or obtain any permit, authorization, consent or
approval of, any Governmental Entity; (ii) result in a violation or breach of,
or constitute (with or without due notice or lapse of time or both) a default
under, or give rise to any right of termination, amendment, cancellation or
acceleration under, or result in the creation of any Lien upon any of the
properties or assets of such Sponsor under, any of the terms, conditions or
provisions of any note, bond, mortgage, indenture, lease, license, permit,
concession, franchise, contract, agreement or other instrument or obligation to
which Sponsors are a party or by which such Sponsor or any of such Sponsor’s
properties or assets, including any Sponsor Shares or Sponsor Warrants, may be
bound (other than the Escrow Agreement); or (iii) result in a violation by such
Sponsor of any Law applicable to such Sponsor or any of such Sponsor’s
properties or assets, including any Sponsor Shares or Sponsor Warrants.





3




--------------------------------------------------------------------------------

(b)  The Sponsor Shares, if any, set forth opposite such Sponsor’s name on
Exhibit A hereto and the certificates representing such Sponsor Shares are held
of record or beneficially by such Sponsor and such Sponsor has good and
marketable title to such Sponsor Shares, free and clear of any Liens, proxies,
voting trusts or agreements, understandings or arrangements, except for any such
Liens arising hereunder or under the Escrow Agreement. Neither such Sponsor nor
any of its affiliates own of record or beneficially any securities of the
Company, or any options, warrants or rights exercisable for securities of the
Company, other than the Sponsor Shares and Sponsor Warrants set forth on Exhibit
A  hereto. Other than under this Agreement, neither such Sponsor nor any of its
affiliates has granted or appointed any proxy, power of attorney or other rights
(except any expired or effectively revoked proxy) with respect to any Sponsor
Shares.

(c) The Sponsor Warrants, if any, set forth opposite such Sponsor’s name on
Exhibit A hereto and the certificates representing such Sponsor Warrants are
now, and until the Expiration Date will be, held of record or beneficially by
such Sponsor, and such Sponsor has good and marketable title to such Sponsor
Warrants, free and clear of any Liens, proxies, voting trusts or agreements,
understandings or arrangements, except for any such Liens arising hereunder or
under the Private Placement Purchase and Escrow Agreement, dated as of November
7, 2007, relating to the purchase of such Sponsor Warrants. Other than under
this Agreement, neither such Sponsor nor any of its affiliates has granted or
appointed any proxy, power of attorney or other rights (except any expired or
effectively revoked proxy) with respect to any such Sponsor Warrants.

(d) No broker, investment banker, financial advisor or other person is entitled
to any broker’s, finder’s, financial advisor’s or other similar fee or
commission in connection with the transactions contemplated by this Agreement
based upon arrangements made by or on behalf of such Sponsor.

(e) Such Sponsor understands and acknowledges that Parent and Merger Sub are
entering into the Merger Agreement in reliance upon such Sponsor’s execution and
delivery of this Agreement.

(f) As of the date of this Agreement, there is no litigation, suit, claim,
action, proceeding or investigation pending or, to the knowledge of Sponsors,
threatened against Sponsors, or any property or asset of Sponsors, before any
Governmental Entity that (i) seeks to delay or prevent the consummation of the
transactions contemplated by this Agreement, the Merger Agreement or the Warrant
Agreement Amendment or (ii) relates to the Sponsor Shares or the Sponsor
Warrants.

Section 3.2 Representations and Warranties of the Company. The Company
represents and warrants to Sponsors and Parent as follows: (a) this Agreement
has been duly and validly authorized by the Company, including by its board of
directors; (b) this Agreement has been duly executed and delivered by a duly
authorized officer or other representative of the Company; (c) assuming this
Agreement constitutes a valid and binding agreement of the other parties, this
Agreement constitutes a valid and binding agreement of the Company, enforceable
against the Company in accordance with its terms; and (d) except for such
informational filings with the Securities and Exchange Commission as may be
necessary under the Exchange Act, neither the execution, delivery or performance
of this Agreement by the Company nor the consummation by the Company of the
transactions contemplated hereby will (i) require the Company to make any filing
with, or obtain any permit, authorization, consent or approval of, any
Governmental Entity; (ii) result in a violation or breach of, or constitute
(with or without due notice or lapse of time or both) a default under, or give
rise to any right of termination, amendment, cancellation or acceleration under,
or result in the creation of any Lien upon any of the properties or assets of
the Company under, any of the terms, conditions or provisions of any note, bond,
mortgage, indenture, lease, license, permit, concession, franchise, contract,
agreement or other instrument or obligation to which the Company is a party or
by which the Company or any of its properties or assets may be bound, other
than, the Escrow Agreement; or (iii) result in a violation by the Company of any
Law applicable to the Company or any of its properties or assets.

Section 3.3 Representations and Warranties of Parent.

Parent represents and warrants to Sponsors and the Company as follows: (a) this
Agreement has been duly and validly authorized by Parent (including by its board
of directors or other applicable governing body), (b) this Agreement has been
duly executed and delivered by a duly authorized officer or other representative
of Parent, (c) assuming this Agreement constitutes a valid and binding agreement
of the other parties, this Agreement constitutes a valid and binding agreement
of Parent, enforceable against Parent in accordance with its terms, and
(d) except for such informational filings with the Securities and Exchange
Commission as may be necessary under





4




--------------------------------------------------------------------------------

the Exchange Act, neither the execution, delivery or performance of this
Agreement by Parent nor the consummation by Parent of the transactions
contemplated hereby will (i) require Parent to make any filing with, or obtain
any permit, authorization, consent or approval of, any Governmental Entity,
(ii) result in a violation or breach of, or constitute (with or without due
notice or lapse of time or both) a default under, or give rise to any right of
termination, amendment, cancellation or acceleration under, or result in the
creation of any Lien upon any of the properties or assets of Parent under, any
of the terms, conditions or provisions of any note, bond, mortgage, indenture,
lease, license, permit, concession, franchise, contract, agreement or other
instrument or obligation to which Parent is a party or by which Parent or any of
Parent’s properties or assets may be bound or (iii) result in a violation by
Parent of any Law applicable to Parent or any of Parent’s properties or assets.

ARTICLE IV

SHARE CANCELLATION AND OTHER AGREEMENTS

Section 4.1 Surrender and Cancellation of Securities. On or prior to the date
immediately preceding the record date for the Enterprise Distribution (as
defined in the Merger Agreement), SBBC shall cause the Company to instruct its
transfer agent to cancel all of the Sponsor Shares set forth opposite each
SBBC’s name on Exhibit A hereto, other than any Post-IPO Shares beneficially
owned or acquired by SBBC after the date hereof whether acquired directly or
indirectly (the “Cancellation Securities”); provided, however, that none of the
Sponsor Warrants held by SBBC shall be cancelled, and such Sponsor Warrants
shall be subject to the revision of the terms of such Warrants pursuant to the
Warrant Agreement Amendment. On the Closing Date the transfer agent shall cancel
such Cancellation Securities in accordance with Section 3.1(c) of the Merger
Agreement, if not previously cancelled. Without limiting the provisions of
Section 5.1, SBBC hereby agrees to execute such additional documents and to
provide the Company or its transfer agent with any further assurances as may be
necessary to effect the cancellation of the Cancellation Securities.

Section 4.2 Sub-Management Agreement. The Manager and Sponsors agree that on the
date of this Agreement, the Company, the Manager, Jeffrey J. Zimmer, Scott J.
Ulm and SBBC shall enter into the sub-management agreement (the “Sub-Management
Agreement ”) attached hereto as  Exhibit C .

Section 4.3 Escrow Agreement Termination. The Company and Sponsors agree that on
or prior to the Closing Date, the Company, UBS Securities LLC, Ladenburg
Thalmann & Co. Inc. and the Sponsors shall enter into an agreement to terminate
the Escrow Agreement effective on the Closing Date.

Section 4.4 Registration Rights Agreement. The Company, Parent and Sponsors
agree that on or prior to the Closing Date, Parent and Sponsors shall enter into
Registration Rights Agreement in form to be agreed upon by the parties thereto.

ARTICLE V

OTHER AGREEMENTS

Section 5.1 Further Assurances. Subject to the terms and conditions of this
Agreement, each of the parties hereto agrees to use all reasonable efforts to
take, or cause to be taken, all actions, and to do, or cause to be done, all
things necessary, proper or advisable under applicable laws to consummate and
make effective the transactions contemplated hereby. At the other party’s
reasonable request and without further consideration, each party hereto shall
execute and deliver such additional documents and take all such further lawful
action as may be necessary or desirable to consummate and make effective, in the
most expeditious manner practicable, the transactions contemplated hereby.
Sponsors acknowledge that Parent and the Company may disclose information
regarding Sponsors, this Agreement and the transactions contemplated hereby in
filings required to be made by Parent and/or the Company under the Securities
Act or the Exchange Act.

Section 5.2 Assignment; Binding Effect. Neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned by any of the
parties hereto (whether by operation of law or otherwise) without the prior
written consent of the other parties. Subject to the preceding sentence, this
Agreement will be binding upon, inure to the benefit of and be enforceable by
the parties and their respective successors and assigns.





5




--------------------------------------------------------------------------------

Section 5.3 Termination. This Agreement, and all rights and obligations of the
parties hereunder, shall terminate on the first to occur of (a) the Effective
Time and (b) the effective date and time of the termination of the Merger
Agreement in accordance with its terms. Nothing in this Section 5.3 shall
relieve any party from liability for willful breach of this Agreement.

Section 5.4 Stop Transfer. The Company shall not register the transfer of any
certificate representing Sponsors’ Sponsor Shares or Sponsor Warrants unless
such transfer is made in accordance with the terms of this Agreement.

Section 5.5 Expenses. Except as otherwise provided in this Agreement, the Merger
Agreement or any other written agreement between the parties, each party shall
bear its own expenses in connection with the transactions contemplated by this
Agreement.




Section 5.6 Amendments. This Agreement may only be amended in writing by mutual
consent of the parties hereto.




Section 5.7 Extension; Waiver. The parties hereto may (i) extend the time for
the performance of any of the obligations or other acts of the other parties
hereto, (ii) waive any inaccuracies in the representations and warranties
contained herein or in any document delivered pursuant hereto or (iii) waive
compliance with any of the agreements or conditions contained herein. Any
agreement on the part of a party hereto to any such extension or waiver shall be
valid only if set forth in a written instrument signed on behalf of such party.
The failure of any party to this Agreement to assert any of its rights under
this Agreement or otherwise shall not constitute a waiver of those rights.




Section 5.8 Notice. All notices and other communications hereunder shall be in
writing and shall be deemed given upon receipt by the parties at the following
addresses (or at such other address for a party as shall be specified by like
notice):




 

(i)

if to the Parent or Merger Sub:

 

 

    

ARMOUR Residential REIT, Inc. or Armour Merger Sub Corp., as the case may be:

 

    

3005 Hammock Way

 

    

Vero Beach, FL 32963

 

    

Attention: Jeffrey J. Zimmer; Scott J. Ulm

 

    

Facsimile: (561) 988-4505; (561)988-4504

 

 

    

with a copy to:

 

 

    

Cahill Wink LLP

 

    

5 Penn Plaza – 23rd Floor

 

    

New York, NY 10001

 

    

Attention: David G. Nichols, Jr.

 

    

Facsimile: (518) 584-1962




 

(i)

if to the Manager:

 

 

    

ARMOUR Residential Management LLC

 

    

3005 Hammock Way

 

    

Vero Beach, FL 32963

 

    

Attention: Jeffrey J. Zimmer; Scott J. Ulm

 

    

Facsimile: (561) 988-4505; (561)988-4504

 

 

    

with a copy to:

 

 

    

Cahill Wink LLP

 

    

5 Penn Plaza – 23rd Floor

 

    

New York, NY 10001

 

    

Attention: David G. Nichols, Jr.

 

    

Facsimile: (518) 584-1962




6




--------------------------------------------------------------------------------




 

(iii)

if to the Company:

 

 

    

Enterprise Acquisition Corporation

 

    

6800 Broken Sound Parkway

 

    

Boca Raton, Florida 33487

 

    

Attention: Daniel C. Staton

 

    

Facsimile: (561) 998-1525

 

 

    

with a copy to:

 

 

    

Akerman Senterfitt

 

    

One SE Third Avenue

 

    

Miami, Florida 33131

 

    

Attention: Bradley D. Houser; Martin G. Burkett

 

    

Facsimile: (305) 374-5095

 

  

(iii)

if to any Sponsor, to such Sponsor:

 

 

 

c/o Daniel C. Staton

 

    

Staton Bell Blank Check LLC

 

    

6800 Broken Sound Parkway

 

    

Boca Raton, Florida 33487

 

    

Attention: Daniel C. Staton

 

    

Facsimile: (561) 998-1525




 

    

with a copy to:

 

 

    

Akerman Senterfitt

 

    

One SE Third Avenue

 

    

Miami, Florida 33131

 

    

Attention: Bradley D. Houser; Martin G. Burkett

 

    

Facsimile: (305) 374-5095

Section 5.9 Interpretation. Words used herein, regardless of the number and
gender specifically used, shall be deemed and construed to include any other
number, singular or plural, and any other gender, masculine, feminine or neuter,
as the context requires. When a reference is made in this Agreement to an
Article or a Section, such reference shall be to an Article or a Section of this
Agreement unless otherwise indicated. The headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. This Agreement is the result of the joint
efforts of the Parent, the Company and Sponsors, and each provision hereof has
been subject to the mutual consultation, negotiation and agreement of the
parties and there shall be no construction against any party based on any
presumption of that party’s involvement in the drafting thereof. The words
“include”, “includes” or “including” shall be deemed to be followed by the words
“without limitation.” A “subsidiary” of any person means another person, an
amount of the voting securities, other voting ownership or voting partnership
interests of which is sufficient to elect at least a majority of its Board of
Directors or other governing body (or, if there are no such voting interests,
50% or more of the equity interests of which) is owned directly or indirectly by
such first person. The term “ordinary course of business” (or similar terms)
shall be deemed to be followed by the words “consistent with past practice.”

Section 5.10 Counterparts. This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when two or more counterparts have been signed by each of
the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart. This Agreement shall be binding upon
Sponsors upon the execution of this Agreement by the Parent the Company and
Sponsors.

Section 5.11 Entire Agreement; No Third-Party Beneficiaries. This Agreement
(which shall be deemed to include all documents and instruments referred to
herein) (a) constitutes the entire agreement and supersedes all prior agreements
and understandings, both written and oral, among the parties with respect to the
subject matter hereof, and (b) is not intended to confer upon any person other
than the parties hereto any rights or remedies hereunder.




7




--------------------------------------------------------------------------------

Section 5.12 Severability. This Agreement shall be deemed severable; the
invalidity or unenforceability of any term or provision of this Agreement shall
not affect the validity or enforceability of the balance of this Agreement or of
any other term hereof, which shall remain in full force and effect. If any of
the provisions hereof are determined to be invalid or unenforceable, the parties
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible.

Section 5.13 Enforcement. The parties agree that irreparable damage would occur
in the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement, in addition to any other remedy to
which they are entitled at law or in equity, including damages, which shall
include reasonable out-of-pocket expenses and any other damages actually
suffered.  THE PARTIES HEREBY (i) SUBMIT TO THE EXCLUSIVE JURISDICTION OF ANY
FEDERAL OR STATE COURT SITTING IN THE STATE OF DELAWARE AND AGREE NOT TO BRING
ANY ACTIONS RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY IN
ANY OTHER COURT, OTHER THAN TO ENFORCE THE JUDGMENTS OF SUCH COURTS, (ii) AGREE
NOT TO OBJECT TO VENUE IN SUCH COURTS OR TO CLAIM THAT SUCH FORUM IS
INCONVENIENT AND (iii) AGREE THAT NOTICE OR THE SERVICE OF PROCESS IN ANY
PROCEEDING SHALL BE PROPERLY SERVED OR DELIVERED IF DELIVERED IN THE MANNER
CONTEMPLATED BY SECTION 5.8 HEREOF. IN ADDITION, EACH OF THE PARTIES HERETO
WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY CLAIM OR PROCEEDING
RELATED TO OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY.




Section 5.14 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to any
applicable conflicts of law.

Section 5.15 Publicity. Except as otherwise required by law, court process or
the rules of any applicable securities exchange or as contemplated or provided
elsewhere herein, no party hereto shall issue any press release or otherwise
make any public statement with respect to the transactions contemplated by this
Agreement without prior consultation with the other parties hereto.

[SIGNATURE PAGE TO FOLLOW]








8




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party has duly signed this Agreement, all as of the
date first written above.




ENTERPRISE ACQUISITION CORP.




By: /s/ Daniel C. Staton                

Name: Daniel C. Staton

Title: Managing Member

STATON BELL BLANK CHECK LLC







By: /s/ Daniel C. Staton                

Name: Daniel C. Staton

Title: Managing Member

SPONSORS







By:    /s/ Marc H. Bell                    

Marc H. Bell




By:    /s/ Daniel C. Staton                

Daniel C. Staton




By:                                                 

Stewart J. Paperin




By:                                                 

Richard Steiner




By:                                                 

Jordan Zimmerman

ARMOUR RESIDENTIAL REIT, INC.




By:    /s/ Jeffrey J. Zimmer                

Name:  Jeffrey J. Zimmer

Title:  Co-Chief Executive Officer and President

ARMOUR MERGER CORP.







By:    /s/ Scott J. Ulm                    

Name:  Scott J. Ulm

Title: Co-Chief Executive Officer and Treasurer

ARMOUR Residential MANAGEMENT LLC







By:    /s/ Jeffrey J. Zimmer                

Name:  Jeffrey J. Zimmer

Title:  President and Chief Executive Officer










 (Signature Page to Sponsors' Voting and Support Agreement)





9


